DREW, Justice
(concurring specially).
The appeal in this cause was taken in March, 1956. Rule 36(6) (e) of this Court, 31 F.S.A., adopted in effect since March 15, 1955, provides that there shall be attached to the brief “an appendix, which shall contain a copy of the material portions of the order, judgment or decree appealed from or sought to be reviewed or enforced, together with any opinion of the court, board or commission, and any pertinent portion of any report of a master filed in the case.” The appendix “shall also contain a copy of such parts of the original record material to the points presented as the appellant desires the Court to read.” This Court has discussed this rule in several opinions and has pointed out the necessity of complying with it.
The appendix attached to the brief of the appellant in this cause does not comply with the rule. It is wholly insufficient to afford any basis for the Court’s consideration of the factual situation presented in the case.
The decree of the chancellor comes to this Court with the presumption of correctness. The burden is upon the appellant to demonstrate error and the mechanics for doing so are provided in the rules of this Court.
Because of the utter failure of the appellant to meet this requirement, as well as for the reasons set forth in the opinion of Mr. Justice HOBSON, I concur in the judgment of affirmance in this cause.